In Banc.
AFFIRMED.
This suit challenges the constitutionality of certain parts of chapter 166, Oregon Laws, 1933, regulating advertising by dentists. It is a companion case of Semler v. Oregon State Boardof Dental Examiners. All the contentions made by appellant herein have been decided adversely to him in the Semler case.
It follows that the decree dismissing this suit is affirmed. Defendants are entitled to costs and disbursements.
ROSSMAN, J., not sitting.
CAMPBELL, J., concurs in the result. *Page 409